Citation Nr: 0529630	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected bilateral bunions of the 5th toes, 
currently evaluated as zero (0) percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to October 
1994.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.


FINDING OF FACT

The veteran's bilateral bunions of the 5th toes are 
manifested by corn formation with episodic painful flare-ups 
altering her strength, coordination and range of motion, but 
she has not required resection of the metatarsal head nor 
does the overall disability result in the functional 
equivalent of amputation of either toe.


CONCLUSION OF LAW

Criteria for a compensable disability evaluation for service-
connected bilateral bunions of the 5th toes have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2005) (Schedule).  Separate rating codes identify various 
disabilities.  Id.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases or injuries incurred in or aggravated by military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2005).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equipoise (in equal balance), the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, in general, where, as here, the claim presented is 
one for an increased rating for a disability for which 
service connection was established years before, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran received in-service treatment for 
bilateral bunionettes of the right and left 5th digits that 
did not involve resection of bone.  A VA compensation and 
pension (C&P) general medical examination was performed in 
December 1994.  The examination report indicates that the 
veteran suffered from recurrent, bilateral foot pains at both 
5th toes and was told she had bunions.  The VA examiner also 
noted that the veteran had a pes planus deformity, rather 
mild, of both feet.  The diagnosis was bunions, both 5th 
toes.  The "functional effects" of her disabilities were 
deemed "[n]ormal." A May 1995 rating decision granted 
service connection for bilateral bunions of the 5th toes and 
assigned a noncompensable (zero) percent rating effective 
October 2, 1994.  A December 2001 rating decision confirmed 
the prior noncompensable rating assignment.  Service 
connection was denied for bilateral pes planus is an 
unappealed December 1995 RO rating decision, and the RO 
declined to reopen the claim in an unappealed November 1999 
rating decision.  The veteran essentially seeks a disability 
evaluation higher than zero percent for her service connected 
bilateral bunions of the 5th toes.

The Schedule does not specifically provide criteria for 
bilateral bunions of the 5th toes.  Evaluation of a service-
connected disability in accordance with schedular criteria 
that closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted in such circumstances. 38 C.F.R. 
§ 4.20 (2005).  Bilateral bunions of the 5th toes is 
currently evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2005) for hallux valgus, unilateral.  
See generally Verdon v. Brown, 8 Vet. App. 529, 530-31 (1996) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 244, 729 
(27th ed. 1988 for the definition that hallux valgus is an 
angulation of the great toe away from the midline of the body 
and can be caused by bunions).  A 10 percent rating 
contemplates either operation with resection of the 
metatarsal head, or severe impairment, if equivalent to 
amputation of the great toe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2005).

Progress notes from the veteran's private physician, Paul J. 
Kalin, D.P.M. dated September 1998, indicate that a 
biomechanical examination revealed moderate pes cavus with 
forefoot varus.  The veteran was diagnosed with contracted or 
curled fifth toes with secondary painful corns.  In February 
1999, the veteran was diagnosed with plantar fasciitis.  No 
spur, fracture or degenerative joint disease was noted in an 
x-ray, but moderate pes cavus was seen.  Progress regarding 
the plantar fasciitis was good through visits between March 
1999 and May 2000.  

Medical records from the VA Medical Center (VAMC) in Biloxi, 
Mississippi show that the veteran was seen for corns on the 
lateral aspect of the 5th toes of both feet in August 2000.  
X-rays were taken.  No correctable lesion was seen.  The 
veteran consented to having her callus trimmed with a 
scalpel.  Imaging impression of the foot in August 2000 
showed faint spurring at the insertion of the Achilles tendon 
bilaterally with dorsiflexion of the great toes on the 
lateral views which appeared positional.  No significant 
abnormality was noted.  Specifically, no abnormality was seen 
at the right or left fifth toes.

The most recent evidence of record is a VA C&P feet 
examination performed in February 2003.  The examination 
report indicates that the veteran has tender, thickened corn 
and callus on the dorsal aspect of the fifth digit of both 
feet.  The one on the left is approximately 6 mm in diameter 
and the one on the right small toe is 1 cm in diameter.  No 
other deformity of the toes themselves, nor skin breakdown or 
ulceration was noted, and the veteran had full motion of the 
toes.  The diagnosis was painful corns on the fifth digit of 
both feet.  The VA examiner opined, in regard to DeLuca, that 
the veteran's fifth toe condition of both feet can go through 
painful flareup which may alter her strength, coordination or 
range of motion.  The VA examiner further stated that how 
often such flareups may occur, what might be the true 
objective measurement, and what the deviation during such 
flareups is, is impossible to say with any degree of medical 
certainty.  

The Board finds that a rating higher than the assigned 
noncompensable (zero) percent rating is not warranted.  The 
regulations provide a 10 percent evaluation for hallux valgus 
which has been operated on with resection of the metatarsal 
head or when the condition is severe, if equivalent to 
amputation of the great toe.  38 C.F.R. Part 4, Diagnostic 
Code 5280 (2005).  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005). 

After reviewing the evidence of record, it is found that the 
evidence does not support the assignment of a compensable 
evaluation for the veteran's bilateral bunions of the 5th 
toes.  The veteran has not undergone resection of the 
metatarsal head on either the right or left fifth toe.  She 
does report symptoms of pain limiting activities such as 
weightbearing, running, walking and standing because of the 
pain in the fifth digit of both feet.  However, the VA 
examination conducted in February 2003 found that the veteran 
could stand and walk on her tiptoes without apparent 
difficulty or pain and had full motion of her toes.  No 
deformity of the toes, other than tender, thickened corn and 
callus on the dorsal aspect of the fifth digit of both feet, 
was noted.  This examination report also concluded that the 
veteran's service connected bunions of the right and left 
fifth toes could go through episodes of painful flare-ups 
altering her strength, coordination and range of motion, 
although it was not feasible to speculate as to the extent of 
severity of such symptoms.  The preponderance of the evidence 
demonstrates that, even with consideration of functional 
limitations due to pain, incoordination and limitation of 
motion during flare-ups of disability, the veteran maintains 
functional use of the both toes.  Thus, the Board finds no 
severe impairment caused by the service connected bilateral 
bunions that could be deemed the equivalent of amputation of 
the toe.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In so holding, the Board deems the veteran is competent to 
describe her symptoms and limitations caused by her service 
connected bilateral bunions.  Her report of symptoms is 
deemed credible, but the overall lay and medical evidence of 
record does not establish her entitlement to an increased 
(compensable) rating under the schedular criteria.  With 
respect to evaluating her symptoms under the schedular 
criteria, the Board has made no distinction relating her 
symptoms of pain and activity limitations to nonservice 
connected pes planus disability origin.  See generally 
Mittleider v. West, 11 Vet. App. 181 (1998) (Where it is not 
possible to distinguish between the effects of service 
connected and nonservice connected disability, VA regulations 
at 38 C.F.R. § 3.102 dictate that reasonable doubt be 
resolved in the veteran's favor by attributing the effects to 
the service connected disability).

Consequently, a higher disability evaluation is not supported 
under Diagnostic Code 5280 and the veteran is appropriately 
rated noncompensable.  See 38 C.F.R. § 4.31 (2005).  In sum, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
bilateral bunions of the 5th toes; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board has considered other potentially applicable 
provisions of 38 C.F.R. § 4.71a, whether or not raised by the 
veteran and/or his representative, consistent with Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  After such a review, 
and a review of the entire record, the Board finds that none 
of these diagnostic codes are applicable to the veteran's 
foot disability: 5276 (flatfoot); 5277 (weak foot); 5278 
(claw foot); 5279 (metatarsalgia); 5281 (hallux rigidus); 
5282 (hammer toe); and 5283 (tarsal, or metatarsal bones, 
malunion of, or nonunion of); 5284 (other foot injuries).  
Furthermore, x-ray examination of the toes indicates that no 
degenerative changes are present.  As such, the provisions of 
4.59 and Diagnostic Code 5003, allowing for a compensable 
rating for limitation of motion due to painful arthritis, are 
not applicable.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  The veteran herself does not 
maintain that her employability is impeded or precluded due 
to bilateral bunions of the 5th toes; nor is there evidence 
that the veteran's symptoms were so significant as to require 
hospitalization or confinement.  On the contrary, the record 
indicates that medical care has been limited to outpatient 
visits.  Accordingly, the Board finds that extraschedular 
evaluation is not warranted under 38 C.F.R. § 3.321 (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in the June 2001 
letter sent before issuance of the rating decision from which 
this appeal arises, the RO advised the veteran that the 
evidence must show an increase in severity beyond the 
evaluation currently assigned; that RO would assist her by 
providing a C&P examination and obtaining VA medical records; 
that further assistance - obtaining other pertinent medical 
or non-medical evidence - would be provided if the veteran 
provided sufficient information about these records to enable 
it to do so; and that the veteran ultimately bears the 
responsibility for substantiating her claim.

As for the fourth element, the June 2001 letter did not 
explicitly and literally ask the veteran to send any evidence 
in her possession pertinent to the claim.  This failure is 
technical, and did not result in prejudice to the veteran.  
First, the letter did ask her to inform VA about any 
additional evidence for which she wanted RO assistance in 
obtaining, or send the evidence herself, substantially 
similar to language of the "fourth element."  Second, in the 
April 2003 Statement of the Case (SOC), the RO cited 38 
C.F.R. § 3.159, which contains the provision from which the 
so-called "fourth element" is derived.  Additionally, the SOC 
notified the veteran that evidence of worsening of her 
service-connected disability to such an extent that 
functional impairment is equivalent to resection of the 
metatarsal head(s) or amputation of the great toe was still 
needed.  Thus, throughout the appeal period, the veteran was 
notified of this element numerous times.  No new evidence or 
information, or even a request for further assistance, was 
submitted.  Under the circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need for 
further substantiation with relevant evidence in her 
possession.

It also is noted that full VCAA notice arguably was achieved 
through a combination of a letter and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to her was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).  
Neither the veteran nor her representative has argued that a 
notice deficiency exists in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given two appropriate C&P examinations.  The RO 
obtained the veteran's VA and private medical records and 
associated them with the claims folder.  Again, the veteran 
had notice of the status of her claim and she opted not to 
submit more information before the case was sent to the 
Board.  

The Board notes that the veteran's VA Form 9 indicates 
dissatisfaction with the VA's assistance in resolving her 
case.  The veteran reports receipt of the June 2001 VCAA 
letter and indicates that she immediately complied with it.  
However, the veteran opted against submitting additional 
evidence after receiving the SOC, which was accompanied by a 
letter detailing the duties to notify and assist, as well as 
a subsequent letter sent in April 2003.  Thus, further 
development is unlikely to add more relevant evidence or 
information.


ORDER

An increased disability evaluation for service-connected 
bilateral bunions of the 5th toes, currently evaluated as 
zero percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


